DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/912392, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Regarding claim 1, the originally filed Specification of the prior-filed application fails to provide adequate support for providing, by at least one processing device, a notification that a subject is identified as being susceptible to a sleeping disorder, and it fails to provide adequate support for providing intervention or guidance of treatment to the subject in response to identification of the subject as being susceptible to the sleeping disorder. Regarding claim 11, the originally filed Specification of the prior-filed application fails to provide adequate support for providing, by at least one processing device, a notification that a subject is identified as having a sleeping disorder, and it fails to provide adequate support for providing intervention or guidance of treatment to the subject in response to identification of the subject as having the sleeping disorder.
The originally filed Specification of the prior-filed application provides support for providing an alert that a subject is at risk of underperformance, but it fails to disclose providing an alert (or any notification) that a subject is either identified as being susceptible to a sleeping disorder or has been diagnosed with a sleeping disorder. Furthermore, the originally filed Specification of the prior-filed application makes no mention of providing intervention or guidance of treatment in response to the identification or diagnosis. As such, the priority date of the currently filed Application is 22 September 2020.

Specification
The disclosure is objected to because of the following informalities: subject matter present in the claims is not discussed in the Specification. The subject matter of steps (f) and (g) of each of claims 1 and 11 should be amended into the Specification, making sure not to add any new matter.
Appropriate correction is required.

Claim Objections
Claims 1, 11, and 13 are objected to because of the following informalities: the phrase “the at least one processing devices” in steps (e) and (f) of claim 1 should be amended to read “the at least one processing device”; step (a) of claim 11 should end with a semicolon; the phrase “the at least one processing devices” in step (f) of claim 11 should be amended to read “the at least one processing device”; the underlined “s” in step (iv) of claim 13 should be amended to be a non-underlined “s”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Plenz et al.’968 (US Pub No. 2016/0198968) in view of Reich et al.’198 (US Pub No. 2018/0078198).
Regarding claims 1-10, Plenz et al.’968 discloses all of the elements of the current invention (see entire document – Plenz et al.’968 is the parent case to the current application and has the same Specification), with the exception of providing, by at least one processing device, a notification that a subject is identified as being susceptible to a sleeping disorder, and providing intervention or guidance of treatment to the subject in response to identification of the subject as being susceptible to the sleeping disorder.
Reich et al.’198 teaches a method of identifying a subject that is susceptible to a sleep disorder, wherein the method comprises providing, by at least one processing device, a notification that the subject is identified as being susceptible to the sleeping disorder, and providing intervention or guidance of treatment to the subject in response to identification of the subject as being susceptible to the sleeping disorder (sections [0007], [0032], and [0040]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Plenz et al.’968 to include providing, by at least one processing device, a notification that the subject is identified as being susceptible to a sleeping disorder, and also providing intervention or guidance of treatment to the subject in response to identification of the subject as being susceptible to the sleeping disorder, as taught by Reich et al.’198, as it would alert the user and/or a medical professional to the user being susceptible to the sleeping order, and because it would provide suggestions to the user regarding how to improve their sleep or potentially ameliorate the symptoms of a detected potential sleep disorder (section [0040] of Reich et al.’198).
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Plenz et al.’968 in view of Waxman et al.’985 (US Pub No. 2011/0251985).
Regarding claims 11-20, Plenz et al.’968 discloses all of the elements of the current invention (see entire document – Plenz et al.’968 is the parent case to the current application and has the same Specification), with the exception of providing, by at least one processing device, a notification that a subject is diagnosed as having a sleeping disorder, and providing intervention or guidance of treatment to the subject in response to diagnosing the subject as having the sleeping disorder.
Waxman et al.’985 teaches a method of diagnosing a sleep disorder in a subject, wherein the method comprises providing, by at least one processing device, a notification that the subject is diagnosed as having the sleeping disorder, and providing intervention or guidance of treatment to the subject in response to diagnosing the subject as having the sleeping disorder (sections [0054-0055]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Plenz et al.’968 to include providing, by at least one processing device, a notification that the subject is diagnosed as having a sleeping disorder, and also providing intervention or guidance of treatment to the subject in response to diagnosing the subject as having the sleeping disorder, as taught by Waxman et al.’985, as it would alert the user and/or a medical professional to the user having the sleeping order, and because it would provide treatment to the user in response to the detection of a sleeping disorder, thus improving the user’s health condition (section [0055] of Waxman et al.’985).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Sanchez et al.’930 (USPN 10,542,930), Shoeb et al.’505 (USPN 11,147,505), and George et al.’498 (US Pub No. 2015/0150498) teach providing a notification that a subject is diagnosed with having a sleeping disorder, and in response to the notification, providing intervention or guidance of treatment to the subject.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791